        Case 3:20-cv-03194-RS Document 36 Filed 12/29/20 Page 1 of 6



 1   SBAITI & COMPANY PLLC
     Mazin A. Sbaiti, Esq.
 2   California Bar No. 275089
     2200 Ross Avenue
 3   Suite 4900W
     Dallas, Texas 75201
 4   T: (214) 432-2899
     F: (214) 853-4367
 5   E: mas@sbaitilaw.com
     Counsel for Plaintiffs
 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
 9
      DR. LAURIE KLEIN, DR. CRAIG                             Civil Action No. 20-CV-03194-RS
10    MAURER, DR. STEVE LIRINGIS AND
      LISA LIRINGIS, DR. TODD ANTOVICH
11    AND CAROL ANTOVICH, DR. RANDY                           PLAINTIFFS’ RESPONSE TO
      MANTZ AND CARLENE MANTZ, DR.                            DEFENDANT’S RULE 12(b)(2)
12    PAMELA HART, DR. GREG MOLIS, DR.                        MOTION TO DISMISS
      LES COHEN, DR. KEN CARLE, DR.
13    SHANE STAKER AND KELLY STAKER,                          Demand for Jury Trial
      DR. KEITH ALEXANDER, BETSY
14    STUMMER, DR. JOHN SUTO AND DR.                          Complaint Filed: May 9, 2020
      BILLIE SUTO, DR. JEFFREY FAILING,                       Trial Date:      None Set
15    DR. MICHAEL GAGNON, DR. CRAIG
      LADOW, MIMI H. DUONG, DR. CRAIG                         Hearing Date:         February 11, 2021
16    THORNALLY, DR. MARK de DUBOVAY                                                1:30 p.m.
      AND BARBARA de DUBOVAY, DR.
17    RONALD B. SANDERS, DR. PEGGY                            Judge:                Hon. Richard Seeborg
      ANDERSON, AND DR. PAM WACHHOLZ
18    AND BOB NESTE
19          Plaintiffs,
20    vs.
21    PARKER UNIVERSITY,
22          Defendant.
23

24

25

26
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(2) Motion to Dismiss – Page 1      No. 20-CV-03194-RS
        Case 3:20-cv-03194-RS Document 36 Filed 12/29/20 Page 2 of 6


                                              I. INTRODUCTION
 1

 2           Defendant Parker University (“Parker”) asks this Court to dismiss the claims of several

 3   Plaintiffs in this action for want of personal jurisdiction. Plaintiffs believed, and continue to

 4   believe, that sufficient facts exist to confirm both general and specific jurisdiction against Parker
 5
     University in California. At this stage, however, with no discovery available, Plaintiffs are unable
 6
     to confirm the veracity of the facts asserted by Parker, the basis for those facts, or to proffer factual
 7
     information sufficient to refute them as a matter of law. Plaintiffs’ difficulty is exacerbated to a
 8
     large extent by Parker’s failure to include a fact section in its brief or to delineate and provide
 9

10   citations for the alleged facts it asserts.

11           Thus, Plaintiffs request an opportunity for limited and focused jurisdictional discovery
12   before having to respond substantively to Parker’s motion, discovery which routinely is available
13
     to plaintiffs facing motions to dismiss on jurisdictional grounds. See, e.g., Negron-Torres v.
14
     Verizon Communs., 478 F.3d 19, 27 (1st Cir. 2007); Orion Seafood Int’l, Inc. v. Supreme Grp.
15
     B.V., No. 11-cv-562-SM, 2012 U.S. Dist. LEXIS 122619, at *3 (D.N.H. Aug. 29, 2012).
16

17   Jurisdictional discovery was also available to the plaintiffs in Daimler AG v. Bauman, 571 U.S.

18   117, 124 (2014), the Supreme Court case that Parker’s motion relies on. There the Court noted that

19   not very much in the way of discovery would likely be necessary, but the majority opinion
20   expressed no concern over the likely need for jurisdictional discovery to resolve motions to dismiss
21
     on personal jurisdiction grounds. Id. at 139 n.20
22
                                         II. STATEMENT OF ISSUES
23
             Parker moved to dismiss the claims of several of the Plaintiffs for want of personal
24

25   jurisdiction. Whether to grant that motion, deny it, or provide Plaintiffs with limited and focused

26   jurisdictional discovery before ruling is the question before the Court. Plaintiffs respectfully

27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(2) Motion to Dismiss – Page 2       No. 20-CV-03194-RS
         Case 3:20-cv-03194-RS Document 36 Filed 12/29/20 Page 3 of 6


     submit that the discovery they seek would cause very little burden, consume very little time, and
 1

 2   cause no unnecessary delay.

 3                                      III. SUMMARY OF FACTS

 4          This case arises out of Parker’s provision of continuing-education seminars for
 5
     chiropractors. First Amended Class Action Complaint (“Complaint”), ¶¶ 1-2. The seminars were
 6
     part of the university’s continuing-education department and were co-sponsored by Down.1 Id. ¶¶
 7
     25-27, 43. Parker and Down agreed to conduct (“co-sponsor”) the seminars jointly and did so. Id.
 8
     ¶¶ 1-2, 25-27.
 9

10          Down—who had been previously charged by the SEC with running a Ponzi scheme—ran

11   another Ponzi scheme, this time within the unsupervised, co-sponsored Parker seminars. Id. ¶¶ 2,
12   37, 42, 53-73. Plaintiffs attended the co-sponsored seminars, id. ¶¶ 74-103, lost millions in the
13
     Ponzi scheme, id. ¶¶ 3, 74-103, and sued Parker for negligence and statutory violations in
14
     connection with the seminars, id. ¶¶ 114-153.
15
            Defendant filed its Motion to Dismiss for Lack of Personal Jurisdiction on October 29,
16

17   2020 [Doc. 24] (“Motion”). Plaintiffs’ response to the Motion is currently due on December 29,

18   2020. Defendant’s reply is currently due on January 19, 2021. The hearing is set for February 11,

19   2021. Plaintiffs submit that limited and focused jurisdictional discovery may obviate the need for
20   further briefing on the pending motion.
21
                                   IV. ARGUMENT & AUTHORITIES
22
            Importantly, Plaintiffs do not dispute in general Parker’s description of the law on general
23
     and specific jurisdiction. And Plaintiffs agree that there is no pendent jurisdiction over the claims
24

25   in the operative pleading. But without any discovery—without even sworn testimony from

26
27   1
      As in the First Amended Class Action Complaint, Plaintiffs here collectively reference Steve
     Down and the companies he owned and controlled as “Down.”
28
     Plaintiff’s Response to Defendant’s Rule 12(b)(2) Motion to Dismiss – Page 3    No. 20-CV-03194-RS
        Case 3:20-cv-03194-RS Document 36 Filed 12/29/20 Page 4 of 6


     Parker—Plaintiffs are unable to confirm or concede the factual underpinnings of the jurisdictional
 1

 2   arguments.

 3          At the time Plaintiffs filed their Original and First Amended Complaints, they believed

 4   sufficient facts existed to establish that California Courts had both specific and general jurisdiction
 5
     over Parker University. Parker does not dispute that it conducted significant business in California
 6
     over a number of years or that the California Courts have jurisdiction over the claims of Plaintiffs
 7
     who either attended seminars in California or who are residents of California. Plaintiffs believed,
 8
     and continue to believe, that Parker has sufficient business, employees, and commercial presence
 9

10   in the state such that it may be considered a resident of California for jurisdictional purposes and

11   general jurisdiction could be maintained over the non-resident Defendant as well. Parker denies
12   these factual allegations, and without the requested limited jurisdictional discovery, Plaintiffs are
13
     unable to agree with or refute Parker’s contentions. Plaintiffs well-pled allegations, taken as true
14
     for purposes of dismissal under a Rule 12 motion, are sufficient to establish both general and
15
     specific jurisdiction. Moreover, additional facts and evidence known only to Parker, or that are
16

17   not generally available or known to the public, including Plaintiffs, could only be uncovered

18   through the requested, limited discovery. If the Court is inclined to believe the factual allegations

19   in Parker’s Motion to Dismiss, Plaintiffs respectfully request the ability to uncover and establish
20   facts refuting Parker’s statements and confirming its good faith belief, and well- pled allegations
21
     of both general and specific jurisdiction in California.
22
            In Daimler AG v. Bauman, 571 U.S. 117, 124 (2014), and elsewhere, courts routinely allow
23
     plaintiffs a brief look under the surface of defendants’ factual assertions concerning personal
24

25   jurisdiction. Plaintiffs ask only for an extremely targeted peek here, amounting to a half-day

26   deposition under Rule 30(b)(6) of the Federal Rules of Civil Procedure, a single interrogatory, and

27   a document request. That is it.
28
     Plaintiff’s Response to Defendant’s Rule 12(b)(2) Motion to Dismiss – Page 4     No. 20-CV-03194-RS
        Case 3:20-cv-03194-RS Document 36 Filed 12/29/20 Page 5 of 6


             Parker is a private university who is not subject to the kinds of public disclosures that public
 1

 2   universities are, and whose structure and facilities are not part of the public record. The “About

 3   Us” link on Parker’s current web site, which this Court can take judicial notice of, says that in

 4   1951 Dr. James William Parker created a foundation “to conduct postgraduate chiropractic
 5
     seminars” which are “known today as Parker Seminars.” But the university, the same page says,
 6
     was first chartered much later, in 1978. And it says “approximately two-thirds of the world’s
 7
     doctors of chiropractic” have attended Parker Seminars. (There is no comparable statement with
 8
     regard to the university.)
 9

10           What precisely “Parker Seminars” is and where precisely it is located are appropriate topics

11   of jurisdictional discovery. It is undisputed that many Parker Seminars were conducted in
12   California and that Parker generated, and likely continues to generate, significant revenue from
13
     California. How many employees and the exact presence Parker maintained in California during
14
     all relevant times is not information that is known or knowable to Plaintiffs. And no evidence as
15
     to either is provided in the pending motion. In light of the lack of clarity regarding the factual basis
16

17   for the present motion, Plaintiffs submit that their request is reasonable, unburdensome, and

18   appropriate.

19                                            V. CONCLUSION
20           Plaintiffs therefore request an opportunity for tailored jurisdictional discovery, as described
21
     above, in order to respond fully and fairly to Parker’s jurisdictional arguments.
22

23

24

25

26
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(2) Motion to Dismiss – Page 5      No. 20-CV-03194-RS
        Case 3:20-cv-03194-RS Document 36 Filed 12/29/20 Page 6 of 6



 1   Date: December 29, 2020                        Respectfully submitted,
 2
                                                    SBAITI & COMPANY PLLC
 3
                                                    /s/ Mazin A. Sbaiti
 4                                                  Mazin A. Sbaiti
                                                    California Bar No. 275089
 5                                                  mas@sbaitilaw.com
                                                    Brad J. Robinson
 6
                                                    Texas Bar No. 24058076
 7                                                  bjr@sbaitilaw.com
                                                    JPMorgan Chase Tower
 8                                                  2200 Ross Avenue – Suite 4900W
                                                    Dallas, TX 75201
 9                                                  T: (214) 432-2899
                                                    F: (214) 853-4367
10

11                                                  ATTORNEYS FOR PLAINTIFFS

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     Plaintiff’s Response to Defendant’s Rule 12(b)(2) Motion to Dismiss – Page 6   No. 20-CV-03194-RS
